OPINION
JACOBSON, Judge.
This appeal presents the interesting question of whether the principles of collateral estoppel (issue preclusion) prohibit the state from trying the defendant on a substantive charge where that same charge was used as the basis of a petition to revoke probation, and the trial judge in the revocation of probation proceedings found that the state had failed to prove the defendant had committed the substantive crime.
This appeal arises from the consideration of two criminal proceedings: the conviction of the defendant in cause No. CR-105855 of the crime of sexual assault, and the revocation of defendant’s probation in Cause No. CR-101302.
Originally, the defendant, Eddie Vance Williams, was convicted, on his plea of guilty in Cause No. CR-101302 of the crime of robbery and was placed on probation for *220a period of ten years commencing on April 17, 1978.
In February, 1979, an indictment was filed in Cause No. CR-105855 charging the defendant with the crime of sexual assault. Based upon this indictment and the defendant’s alleged commission of the crime of sexual assault, a petition to revoke defendant’s probation was filed in Cause No. CR-101302.
The State proceeded to try the probation violation first. At the violation hearing, it was clear that the sole basis for seeking revocation of probation was the defendant’s conduct in committing the sexual assault. Following the hearing, the trial judge found that the state had failed to prove, by a preponderance of the evidence, that the defendant had committed the crime of sexual assault. The transcript of that proceeding clearly shows that the trial judge’s ruling was based upon the State’s failure to prove an element of the crime of sexual assault, namely the lack of consent by the victim. The trial court dismissed the petition to revoke probation and reinstated the defendant on probation.
Following the trial judge’s ruling in the revocation of probation proceedings, the defendant moved to dismiss the criminal charge of sexual assault in Cause No. CR-105855 based upon principles of double jeopardy, res judicata and collateral estoppel. Defendant’s motion to dismiss was heard by a different judge and the motion to dismiss was • denied. The defendant was subsequently tried by a jury on this charge, convicted , of the crime of sexual assault, and sentenced to a term of 14 years imprisonment.
Based upon this conviction, the state again filed a petition to revoke defendant’s probation in Cause No. CR-101302. This petition to revoke was granted and defendant was sentenced to a concurrent term of 10 to 14 years imprisonment on the robbery charge.
The defendant has appealed both cases, which have been consolidated in this court upon the defendant’s request. In the sexual assault case, the defendant raises the propriety of the denial of his motion to dismiss, together with alleged legal errors occurring in the trial of that charge. The only issue raised in connection with the revocation of probation case is that if the sexual assault charge is reversed, the revocation of probation must likewise be reversed.
DENIAL OF MOTION TO DISMISS
The defendant’s position on the propriety of the denial of his motion to dismiss is aptly stated in his brief:
The law of collateral estoppel precluded the prosecution of Appellant once the petition to revoke Appellant’s probation had been denied on the merits since if the State was unable to meet the burden of proof of preponderance of the evidence at the violation hearing, it could not by definition meet the burden of proof of beyond a reasonable doubt at the criminal trial using the same evidence.
This issue is one of first impression in this jurisdiction. Any detailed discussion of this issue must be prefaced by drawing a distinction between the principles of collateral estoppel (issue preclusion) as applied in a criminal case and the prohibition against double jeopardy embodied in the 5th Amendment of the United States Constittion.
Arizona courts held some time ago that the doctrine of res judicata, of which collateral estoppel is a part, applies in criminal cases. State v. Little, 87 Ariz. 295, 350 P.2d 756 (1960); State v. Forteson, 8 Ariz.App. 468, 447 P.2d 560 (1968).
This doctrine, as applied in criminal cases, has been defined by State v. Little as:
. . . the judgment in an action has the following effect in a subsequent action between the same parties: where the causes of action are the same, the prior judgment is conclusive, under the doctrine of res judicata, as to all issues which were or might have been litigated in the first action; where the causes of action are different, the judgment in the first action is conclusive under the doctrine of ... collateral estoppel, only as to such *221issues as were actually litigated and adjudicated in the first action.1
87 Ariz. at 304, 350 P.2d at 762.
While involving the same legal maxim as is applicable in the doctrine of res judicata, that is, no one ought to be twice tried for the same cause, the double jeopardy clause contains important differences and distinctions in its application from those contained in the doctrine of res judicata or collateral estoppel. First, the defense of double jeopardy is available even in the absence of a final judgment, State v. Riggins, 111 Ariz. 281, 528 P.2d 625 (1974); the doctrine of collateral estoppel requires a final judgment. Second, double jeopardy requires identity of offenses, but the doctrine of collateral estoppel does not. United States v. Marakar, 300 F.2d 513 (3rd Cir.), vacated on other grounds, 370 U.S. 723, 82 S.Ct. 1573, 8 L.Ed.2d 803 (1962); State v. Marquez, 113 Ariz. 540, 558 P.2d 692 (1976). Third, and most important, in order for the defense of double jeopardy to attach, the defendant must have in fact been placed in jeopardy, that is, subject to conviction for the crime charged. See State v. Simmerman, 118 Ariz. 298, 576 P.2d 157 (App.1978). The doctrine of collateral estoppel has no such requirement.
For these reasons, it has long been established that the Fifth Amendment constitutional guarantee against double jeopardy does not have the effect of abrogating or supplanting in criminal cases the common law principles of res judicata and collateral estoppel. United States v. Oppenheimer, 242 U.S. 85, 37 S.Ct. 68, 61 L.Ed. 161 (1916). Thus, simply because the defense of double jeopardy is not applicable does not prevent the application of the doctrine of collateral estoppel in a criminal case. State v. Hentschel, 98 N.H. 382, 101 A.2d 456 (1953).
Because of the United States Supreme Court ruling in Ashe v. Swenson, 397 U.S. 436, 90 S.Ct. 1189, 25 L.Ed.2d 469 (1970), we believe some confusion has arisen concerning the merger of the doctrine of collateral estoppel into the Fifth Amendment prohibition against double jeopardy. In Swenson, three or four armed men robbed six poker players and the defendant was charged in separate counts with robbery of each of the six and with auto theft. He was acquitted in the Missouri state court on the charge of robbery of one of the victims, and then subsequently tried on the second robbery count and convicted of robbing a different victim. The U.S. Supreme Court held, under the principles of collateral estoppel, that where the single issue of identity, which could have been the only rational issue in dispute in the first trial, was once resolved, it could not be relitigated in a second trial. The court went on to hold that this aspect of collateral estoppel was embodied in the Fifth Amendment constitutional guarantee against double jeopardy. However, it is important to note that the defendant was in fact placed in jeopardy in the first trial and was again placed in jeopardy by the second trial. In our opinion, this gives rise to the basis of the double jeopardy holding. We do not read Ashe v. Swenson, supra, as holding that if in fact the defendant had not been placed in jeopardy by the first criminal proceeding, the common law doctrine of collateral estoppel would not have been applicable, even though no federal constitutional double jeopardy principle would come into play which would allow federal intervention into a state criminal prosecution.
The distinction between the common law doctrine of collateral estoppel and the Fifth Amendment prohibition against double jeopardy is important because the State has cited to the court several Arizona cases which have held that where the same underlying factual issue is involved in both a revocation of probation and a criminal trial, no double jeopardy occurs.
Paramount among these is State v. Jameson, 112 Ariz. 315, 541 P.2d 912 (1975), which involves the converse of the proceed*222ings here, that is, the defendant was first prosecuted for possession of a stolen vehicle, which prosecution was dismissed. Subsequently, the defendant’s probation was revoked based upon possession of the same stolen vehicle. In affirming the probation revocation, the court stated the issue to be “whether the same conduct as that litigated in the criminal action can thereafter be made the subject of probation revocation.” After citing with approval the case of Russ v. State, 313 So.2d 758 (Fla.), cert. denied 423 U.S. 924, 96 S.Ct. 267, 46 L.Ed.2d 250 (1975), the court held:
We consider the Florida Supreme Court’s rationale to be more persuasive in resolving this conflict of authority and superior in its understanding of the proper relationships between criminal proceedings and probation revocation hearings.
However, it is clear that Russ v. State, supra, was a double jeopardy case, not a common law collateral estoppel case. As was stated in Russ :
The petitioner’s contention that double jeopardy applies by collateral estoppel is without merit. This [revocation of probation] is not a second prosecution for the same offense after an acquittal. If it were, a second and separate punishment could be imposed in addition to punishment for the offense previously established for which the petitioner is on probation.
313 So.2d at 760.
Moreover, as the dismissal in Jameson constituted an acquittal and because the burden of proof in the criminal trial is more stringent (beyond a reasonable doubt) than in a revocation hearing (preponderance of the evidence) the common law doctrine of collateral estoppel would not be applicable in any event. United States v. National Ass’n. of Real Estate Boards, 339 U.S. 485, 70 S.Ct. 711, 94 L.Ed. 1007 (1950); Helvering v. Mitchell, 303 U.S. 391, 58 S.Ct. 630, 82 L.Ed. 917 (1938).
Likewise, State v. Simmerman, supra, cited by the State, is a double jeopardy case. In Simmerman, the defendant first faced a revocation of probation proceeding which was dismissed. Subsequently, the defendant was tried and convicted for the same conduct that formed the basis for the previous probation revocation. Following the conviction, a subsequent petition to revoke was filed, which was granted. The defendant contended on appeal that having to defend two petitions for revocation of probation based upon the same conduct was prohibited by principles of double jeopardy. The court rejected this contention, pointing out that the issues to be resolved in the two revocation proceedings were different — the first being whether he had possessed a stolen automobile; the second being whether he had been convicted of a felony. The issues in the two proceedings being different, the court found no double jeopardy problem. The court, however, pointed out:
A different result might well be reached if a second petition for revocation had been filed and heard on the merits prior to the conviction on the underlying charge, thus resulting in multiple hearings on the facts relating to the commission of the offense.
118 Ariz.App. at 300, 576 'P.2d at 159.
Thus, the State is correct in its contention that the subsequent prosecution of the defendant for the underlying charge which was the subject of the revocation proceedings does not result in violation of the double jeopardy clause as jeopardy did not attach in the revocation proceedings. People v. Ward, 80 Ill.App.3d 253, 35 Ill.Dec. 662, 399 N.E.2d 728 (1980); People v. Buelow, 94 Mich.App. 46, 287 N.W.2d 9 (1979); Davenport v. State, 574 S.W.2d 73 (Tex.Crim.App.1978); State v. Eckley, 34 Or.App. 563, 579 P.2d 291 (1978).
However, this does not end our inquiry, for as pointed out previously, the defenses of double jeopardy and collateral estoppel are not mutually exclusive:
The conclusiveness of a fact which has been completely adjudicated by a criminal trial is not confined to a matter sufficient to support a plea of double jeopardy-
State v. Little, 87 Ariz. at 304, 350 P.2d at 762.
*223We therefore turn to the question of whether, under the common law doctrine of collateral estoppel, the state is precluded from prosecuting the defendant on the sexual assault charge.
The prerequisites necessary to establish collateral estoppel are that there must exist a valid final judgment, on the merits, rendered in a judicial trial between the same parties, and the issue sought to be relitigated must have been actually litigated in the first proceedings. See generally State v. Byrd, 94 Ariz. 139, 382 P.2d 555 (1963); Robinson v. United States, 284 F.2d 775 (5th Cir. 1960); Smith v. United States, 243 F.2d 877 (6th Cir. 1957); State v. Forteson, supra.
In this case, there is no doubt that in the revocation proceedings a court of competent jurisdiction rendered a final valid judgment in a contest between the State and the defendant, where the issue of whether sexual assault was committed by the defendant was actually litigated. The judge in the revocation hearing found that an element of sexual assault, lack of consent of the victim, was not proved by a preponderance of the. evidence. Both the State and the defendant had full opportunity to litigate in this issue.2
The dissent in this matter has pointed out that there exists, in the application of various constitutional rights, substantial differences between a revocation hearing and a trial. We agree that such differences exist based upon the consequences that flow from these two different proceedings. However, here we are not dealing with procedural rights which the defendant may possess, but rather with the fact finding function of the two tribunals involved. This fact finding function of the revocation proceeding is the same as the fact finding function of a criminal trial, insofar as is pertinent here, that is, did the State prove that the defendant committed the crime of sexual assault. The State was unable to prove this fact under a lesser standard of proof (preponderance of the evidence) where the defendant did not have the protection of the exclusionary rule and hearsay was admissible. See cases cited in the dissent.
This failure is what gives rise to the application of collateral estoppel, not the equating of the consequences that may be visited upon the defendant in a revocation proceeding as compared to a criminal trial.
The proceedings in the revocation hearing contained all the necessary prerequisites to establish the doctrine of collateral estoppel. We therefore hold that under the doctrine of collateral estoppel, the State is precluded from relitigating the same issue in a subsequent proceeding.
In so holding, we realize that preparation by the State for the revocation proceedings may be somewhat hurried because of the following admonition by the Arizona Supreme Court in State v. Jameson, supra.
Finally, we express disapproval of the practice of deferring the hearing on probation revocation until after the adjudication of guilt or innocence on the criminal charge when both proceedings are based upon the same facts. The question of whether the accused has violated the terms of his probation should be promptly resolved.
112 Ariz. at 318, 541 P.2d at 915.
Contrary to this dictum in Jameson, a large body of case law exists which holds that the sequence of criminal trial followed by revocation proceedings is more desirable from the standpoint of judicial economy. Dail v. State, 610 P.2d 1193 (Nev.1980); Crawford v. State, 144 Ga.App. 622, 241 S.E.2d 492 (1978); Commonwealth v. Waters, 252 Pa.Super.Ct. 357, 381 A.2d 957 (1977); ABA Project on Standards for Criminal Justice, § 5.3, Standards Relating to Probation (Approved Draft 1970) at page 62.
*224Moreover, Rule 27.7(e) dispensing with the violation hearing where the defendant is subsequently convicted of a criminal offense while on probation seems to favor reversing the sequence followed here.
Since we reverse defendant’s conviction of sexual assault based upon collateral es-toppel, we do not reach the alleged errors which occurred in that proceeding. Based upon that reversal, we likewise reverse defendant’s revocation of probation.
Judgment and sentence in Cause No. CR-105855 is reversed. Judgment and sentence in Cause No. CR-101302 is reversed.
HAIRE, P. J., concurs.

. Restatement 2d., Judgments, has adopted the nomenclature of “claim preclusion” to define the effects of res judicata and “issue preclusion” to define the effects of collateral estoppel. See Restatement of the Law, Second, Judgments, Introduction, Tentative Draft No. 7. While recognizing the conceptual effect of the Restatement nomenclature, we will continue to use the more recognized terminology in this opinion.


. We do not now have the situation which existed prior to the adoption of Rule 27.7, Rules of Criminal Procedure, and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), of combining the revocation of probation proceeding with a dispositional determination. Under such a proceeding, the trial court could find the defendant committed a violation of probation, and yet, through the exercise of its discretion, continue the defendant on probation, thus blurring the issue of whether a violation actually occurred.